                             UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF PENNSYLVANIA

DAVID GAMBINO,                                :

                Plaintiff                     :   CIVIL ACTION NO. 3:18-2241

                v.                            :
                                                        (JUDGE MANNION)
Warden, FCI-Schuylkill, et al.,               :

                Defendants                    :



DAVID GAMBINO,                                :

                Plaintiff                     :   CIVIL ACTION NO. 19-0249

                v.                            :         (JUDGE MANNION)

Warden, FCI-Schuylkill,                       :

                Defendants                    :

                                         ORDER

        For the reasons set forth in the Memorandum of this date, IT IS HEREBY

ORDERED THAT:

        1.      Plaintiff’s motion to motion to consolidate Civil Action No.
                3:18-2241 with Civil Action No. 3:19-0249. (Doc. 27) is
                DENIED.

        2.      Plaintiff’s above captioned actions are DISMISSED, without
                prejudice, for Plaintiffs’ failure to properly exhaust
                administrative remedies.
        3.      The Clerk of Court is directed to CLOSE this case.

        4.      Any appeal from this Order will be deemed frivolous,
                without probable cause and not taken in good faith.



                                              s/ Malachy E. Mannion
                                              MALACHY E. MANNION
                                              United States District Judge
Date:        May 7, 2019
18-2241-01-Order
